DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/20/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed on 01/20/2022, with respect to 35 U.S.C. § 102 and § 103 have been fully considered but are moot because the arguments are directed to amended limitations that have not been previously examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Volkova ("Cross-device tracking with machine learning", 2017) in view of Shah et al. (US 20190149626 A1, hereinafter Shah).

Regarding claim 1, Volkova teaches: A computer-implemented method to generate training data for training a classifier for identification of physical user devices, the method comprising: 
	receiving a plurality of browser cookie device records, each of which represents one of a first plurality of user authentications, wherein the browser cookie device records are generated using browser cookie data ([p. 11 ¶ 1] e.g., “The data provided to the participants consisted of several tables with information about … computer identifiers (referred to as “cookies”), and IP addresses. That information included individual properties of each device and cookie, such as model or browser, the IP
addresses where they appeared, websites that they visited, etc”);
	receivinq a plurality of persistent identifier device records, each of which represents one of a second plurality of user authentications, wherein the persistent ([p. 4 ¶ 1] e.g., “One of the most popular and accessible tools for this is Google Analytics, which can link devices either making use of the IDs the website assigns to its visitors, or of their Google accounts, provided they have it and are logged in.” Examiner notes that records having the IDs of the Google accounts for user authentications are considered as persistent identifier device records.); 
identifvinq a persistent identifier device record pair that includes a first persistent identifier device record having first device information and a second persistent identifier device record having second device information, wherein it is assumed that the first and second device information both identify a single particular device ([p. 4 ¶ 2] e.g., “One of the most popular and accessible tools for this is Google Analytics, which can link devices either making use of the IDs the website assigns to its visitors, or of their Google accounts, provided they have it and are logged in. Of course, this method is not faultless: both accounts and devices can sometimes be shared by several people.” Examiner notes that a persistent identifier device record pair having two device information created by two different people, but both identify a single particular device because two people access share the device.); 
identifving a second browser cookie device record pair that includes two browser cookie device records that, collectively, do not include both the first and second device information ([p. 11 ¶ 2] e.g., “where the items for classification were pairs in the form (device, cookie)” [p. 67] e.g., “Second, it leads to a certain number of false positives, since a lot of users still only have one device.” Examiner notes that two browser cookie device records have only one device, which do not include both the first and second device information):
positively labelinq the [first] browser cookie device record pair; negatively labeling the second browser cookie device record pair ([p. 18 ¶ 4] e.g., “For a supervised approach we need to get from individual devices to labelled pairs.” [p. 18 ¶ 5] e.g., “Supervised learning, as described in Section 2.2, requires a training set with examples of all classes. In our case there are two such classes: positive, made up of pairs of devices that share the same login, and negative, made up of pairs that don’t. Section”); and 
generating a training dataset that includes the positively labeled [first] browser cookie device record pair and the negatively labeled second browser cookie device record pair ([p. 18 ¶ 5] e.g., “Supervised learning, as described in Section 2.2, requires a training set with examples of all classes. In our case there are two such classes: positive, made up of pairs of devices that share the same login, and negative, made up of pairs that don’t. Section” Examiner notes that, under broadest reasonable interpretation, Volkova in view of Shah teaches generating a training dataset that includes the positively and negatively labeled pairs. Shah’s teaching is described the below.). 
	Volkova does not explicitly teach: identifying a first browser cookie device record pair that includes a first browser cookie device record having the first device information and a second browser cookie device record having the second device information.
	However, Shah teaches: identifying a first browser cookie device record pair that includes a first browser cookie device record having the first device information and a ([0032] e.g., “A user may browse for content on a desktop computer, then continue to browse similar content on a mobile device. Separate sets of cookies are produced by those two browsing sessions because they occur on separate devices.”);
In view of the teachings of Shah it would have been obvious for a person of ordinary skill in the art to apply the teachings of Shah to Volkova before the effective filing date of the claimed invention in order to improve the precision of the pairing results (cf. Shah [0074] e.g., “the cookie pairs are filtered to improve the precision of the pairing results.”).

Regarding claim 2, Volkova in view of Shah teaches: The method of claim 1.
	Volkova further teaches: further comprising preprocessing the plurality of browser cookie device records to filter out a trivial device record pair ([p. 11 ¶ 2] e.g., “where the items for classification were pairs in the form (device, cookie)” [p. 16 § 3.3.1.1 ¶ 1] e.g., “Preprocessing is essentially a sequence of filters to get rid of unusable and inconvenient data.”); 
wherein the trivial device record pair includes a third browser cookie device record that identifies a first device hardware type and a fourth browser cookie device record that identifies a second device hardware type; and wherein the first and second device hardware types are different ([p. 11 ¶ 2] e.g., “where the items for classification were pairs in the form (device, cookie)” [p. 37] e.g., “It might also be a sign that even after filtering out logins used by too many different devices during preprocessing”).

Regarding claim 3, Volkova in view of Shah teaches: The method of claim 1.
	Volkova further teaches: further comprising preprocessing the plurality of browser cookie device records to filter out a trivial device record pair ([p. 11 ¶ 2] e.g., “where the items for classification were pairs in the form (device, cookie)” [p. 16 § 3.3.1.1 ¶ 1] e.g., “Preprocessing is essentially a sequence of filters to get rid of unusable and inconvenient data.”)
	wherein the trivial device record pair includes a third browser cookie device record that identifies a first operating system type and a fourth browser cookie device record that identifies a second operating system type: and wherein the first and second operating system types are different ([p. 23 footnote] e.g., “Consider a feature for the operating system of a phone. Let’s assume it can take three values: “iOS”, “Android” or “Windows Mobile”. It would not be correct to encode those three values as numbers 1, 2, 3, since that implies some sort of quantifiable relationship between the three values. Instead we can transform this feature into three numerical features, by the number of possible values of the original categorical feature. Each of the three new features answers the question” does the instance have value X?”. The first feature takes value 1 for the devices on iOS, and 0 – for all others, the second and the third features will behave similarly, but with Android and Windows Mobile correspondingly.”).

Regarding claim 4, Volkova in view of Shah teaches: The method of claim 1.
	Volkova teaches: further comprising training a classifier using the training dataset ([p. 6 ¶ 2] e.g., “A supervised learning algorithm takes as input a set of labelled instances (training set)” [p. 20 ¶ 2] e.g., “We trained a classifier using off-the-shelf algorithms without any scaling, feature selection, class sampling, etc., then evaluated them on the development set from the same source it that they have been trained on.”).

Regarding claim 6, Volkova in view of Shah teaches: The method of claim 1.
	Volkova teaches: further comprising preprocessing the plurality of browser cookie device records to filter out a trivial device record pair ([p. 11 ¶ 2] e.g., “where the items for classification were pairs in the form (device, cookie)” [p. 16 § 3.3.1.1 ¶ 1] e.g., “Preprocessing is essentially a sequence of filters to get rid of unusable and inconvenient data.”)

Regarding claim 7, Volkova in view of Shah teaches: The method of claim 1.
Volkova teaches: further comprising: generating an additional negatively labeled browser cookie device record pair from amongst browser cookie device records which do not form part of the first browser cookie device record pair that is positively labeled ([p. 11 ¶ 2] e.g., “where the items for classification were pairs in the form (device, cookie)” [p. 67] e.g., “Second, it leads to a certain number of false positives, since a lot of users still only have one device.” Examiner notes that Volkova teaches an additional negatively labeled browser cookie device record pair from amongst a certain number of false positives whose two browser cookie device records have only one device, which do not include both the first and second device information); and 
generating an additional training dataset that includes the first browser cookie device record pair that is positively labeled and the additional negatively labeled browser cookie device record pair ([p. 42 ¶ 2 - p. 43 ¶ 1] e.g., “The optimized parameters were estimated through 3-fold cross-validation on the training set.” [p. 18 ¶ 4] e.g., “For a supervised approach we need to get from individual devices to labelled pairs… a training set with examples of all classes. In our case there are two such classes: positive, made up of pairs of devices that share the same login, and negative, made up of pairs that don’t.” Examiner notes that the second dataset among 3-fold (three datasets) cross-validation on the training set is mapped to the “additional training dataset”).

Regarding claim 8, Volkova in view of Guan teaches: The method of claim 7.
Volkova teaches: further comprising: generating an additional negatively labeled browser cookie device record pair from amongst browser cookie device records which do not form part of the first browser cookie device record pair that is positively labeled ([p. 11 ¶ 2] e.g., “where the items for classification were pairs in the form (device, cookie)” [p. 67] e.g., “Second, it leads to a certain number of false positives, since a lot of users still only have one device.” Examiner notes that Volkova teaches an additional negatively labeled browser cookie device record pair from amongst a certain number of false positives whose two browser cookie device records have only one device, which do not include both the first and second device information); 
generating an additional training dataset that includes the first browser cookie device record pair that is positively labeled and the additional negatively labeled browser cookie device record pair ([p. 42 ¶ 2 - p. 43 ¶ 1] e.g., “The optimized parameters were estimated through 3-fold cross-validation on the training set.” [p. 18 ¶ 4] e.g., “For a supervised approach we need to get from individual devices to labelled pairs… a training set with examples of all classes. In our case there are two such classes: positive, made up of pairs of devices that share the same login, and negative, made up of pairs that don’t.” Examiner notes that the second dataset among 3-fold (three datasets) cross-validation on the training set is mapped to the “additional training dataset”); and 
training a classifier using the additional training dataset ([p. 42 ¶ 2 - p. 43 ¶ 1] e.g., “The optimized parameters were estimated through 3-fold cross-validation on the training set.” [p. 6 ¶ 2] e.g., “A supervised learning algorithm takes as input a set of labelled instances (training set)” [p. 20 ¶ 2] e.g., “We trained a classifier using off-the-shelf algorithms without any scaling, feature selection, class sampling, etc., then evaluated them on the development set from the same source it that they have been trained on.” Examiner notes that training a classifier using the second dataset among 3-fold (three datasets) cross-validation on the training set.).

Regarding claim 9, Volkova in view of Shah teaches: The method of claim 1.
([p. 6 ¶ 2] e.g., “A supervised learning algorithm takes as input a set of labelled instances (training set)” [p. 20 ¶ 2] e.g., “We trained a classifier using off-the-shelf algorithms without any scaling, feature selection, class sampling, etc., then evaluated them on the development set from the same source it that they have been trained on.”).; and 
predicting, by the classifier, whether an unclassified device record pair represents one device ([p. 6 ¶ 2] e.g., “The model with the correct parameters is then used to predict the label for new, unlabelled instances… A model that was created using a classification algorithm, and even the algorithm itself, is often referred to as a “classifier”.” [p. 67] e.g., “Second, it leads to a certain number of false positives, since a lot of users still only have one device… in the cases when devices do have a pair, that pair is normally among their three closest neighbors (see Table 3.43).” Examiner notes that the classifier predicts whether an unclassified device record pair represents one device as false positives.).

Regarding claim 10, Volkova teaches: A system to generate training data for training a classifier for identification of physical user devices, the system comprising: one or more non-transitory machine readable mediums configured to store instructions; and one or more processors configured to execute the instructions stored on the one or more non-transitory machine readable mediums, wherein execution of the instructions causes the one or more processors ([p. 22 § 3.3.1.3] e.g., “All data processing and feature extracting was done on an Apache Spark cluster set up by Cxense. Apache Spark operates on the so-called RDDs, or Resilient Distributed Datasets. RDDs are collections of items split into partitions that are processed in parallel on different machines.” [p. 28 § 3.3.4.1] e.g., “Apache Spark also has libraries for machine learning”. Examiner note that Apache Spark is a system comprising non-transitory machine readable mediums configured to store instructions and processors configured to execute the instructions.) to: perform claim 1, and is similarly analyzed.

Regarding claim 11, the claim recites the system of claim 2, and is similarly analyzed.

Regarding claim 12, the claim recites the system of claim 4, and is similarly analyzed.

Regarding claim 14, the claim recites the system of claim 7, and is similarly analyzed.

Regarding claim 15, the claim recites the system of claim 8, and is similarly analyzed.

Regarding claim 16, Volkova in view of Shah teaches: A computer program product including one or more non-transitory machine readable mediums encoded with instructions that when executed by one or more processors cause a process to be carried out for generating training data for training a classifier for identification of physical user devices, the process comprising ([p. 22 § 3.3.1.3] e.g., “All data processing and feature extracting was done on an Apache Spark cluster set up by Cxense. Apache Spark operates on the so-called RDDs, or Resilient Distributed Datasets. RDDs are collections of items split into partitions that are processed in parallel on different machines.” [p. 28 § 3.3.4.1] e.g., “Apache Spark also has libraries for machine learning”. Examiner note that Apache Spark is a computer program product including non-transitory machine readable mediums encoded with instructions and processors processing training data.): claim 1, and is similarly analyzed.

Regarding claim 17, the claim recites the computer program product of claim 2, and is similarly analyzed.

Regarding claim 19, the claim recites the computer program product of claim 7, and is similarly analyzed.

Regarding claim 20, the claim recites the computer program product of claim 8, and is similarly analyzed.

Claim(s) 5, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Volkova in view of Shah, further in view of Horadan et al. (US 20110288940 A1, hereinafter Horadan).

Regarding claim 5, Volkova in view of Shah teaches: The method of claim 1.
	Volkova in view of Shah does not explicitly teaches: further comprising: identifying a third browser cookie device record pair that includes two browser cookie 
However, Horadan teaches further comprising: identifying a third browser cookie device record pair that includes two browser cookie device records related by a temporal condition; and negatively labeling the third browser cookie device record pair based on the temporal condition ([0004] e.g., “Unfortunately, cookies are easily and often deleted. When this happens, all of the collected information about a visitor may be lost. After cookie deletion, a new cookie will be issued to that visitor on his next visit, and the process of collecting information starts again. The system no longer has any way to know that the current visitor is the same as the previous visitor, because the original cookie was deleted. Any analysis system relying on cookies may mistakenly believe that there are two different visitors (one from before the cookie deletion, and a new visitor after the cookie deletion)—when in fact these are the same visitor. This causes errors in analysis—for example in this case an analytics system would report two unique users, when in fact there was only one.”).
In view of the teachings of Horadan it would have been obvious for a person of ordinary skill in the art to apply the teachings of Horadan to Volkova before the effective filing date of the claimed invention in order to improve the accuracy of cookie-based tracking schemes (cf. Horadan [0002] e.g., “the invention relates to techniques for improving the accuracy of cookie-based tracking schemes.”).

Regarding claim 13, the claim recites the system of claim 5, and is similarly analyzed.

Regarding claim 18, the claim recites the computer program product of claim 5, and is similarly analyzed.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed below:
Fu et al. (US 20100310158 A1): teaches a method for training an image classifier. The method includes dividing a set of training images for classifier training into a positive-example sample set and at least two negative-example sample sets; determining, for each negative-example sample set, a feature set for differentiating the positive-example sample set from the negative-example sample set; and performing training using each feature set determined to obtain a classifier.
Diaz-Moralesl et al. (“Cross-Device Tracking: Matching Devices and Cookies”, 2015): teaches rules to select the initial training and test set instances based on the IP addresses that both device and cookie have in common and how frequent they are in other devices and cookies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYONG J PARK whose telephone number is (571) 272-3898. The examiner can normally be reached on M-F 9:00 a.m. - 6:00 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached at (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/JAEYONG J PARK/Examiner, Art Unit 2129
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129